DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/22/2021 has been entered. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Wolcott on 7/30/2021.

The application has been amended as follows: 

IN THE CLAIMS:
Regarding claim 1, lines 7-8, the limitation “the container and having information about the medicinal product present in the container” has been amended to recite “the container, the RFID tag having information about the medicinal product present in the container”.

Regarding claim 21, line 8, the limitation “the container and having information about the medicinal product present in the container” has been amended to recite “the container, the RFID tag having information about the medicinal product present in the container”.

Allowable Subject Matter
Claims 1, 3, 5, 6 and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a needle-free injection device comprising a container receiving receptacle, a dispensing mechanism, a RFID system capable of communicating with a RFID tag, wherein the RFID system comprises an antenna separate from the RFID tag and arranged at least partially covering the RFID tag and at least partially surrounding the RFID tag regardless of an angular position of the container in the container receiving receptacle, wherein the antenna is curved and flexible wherein the dispensing mechanism is associated with the contact sensor such that when a product administration operation is allowed by the RFID system, and simultaneously a mechanical pressure on the contact sensor as the injection device touches the animal’s skin causes the dispensing mechanism to be triggered such that 
The closest prior art for a needle-free injection device is Egger et al. (US 6,425,879 B1) as discussed in Final Rejection mailed on 12/22/2020 including a container receiving receptacle, a dispensing mechanism but is silent regarding a RFID system capable of communicating with a RFID tag, wherein the RFID system comprises an antenna separate from the RFID tag and arranged at least partially covering the RFID tag and at least partially surrounding the RFID tag regardless of an angular position of the container in the container receiving receptacle, wherein the antenna is curved and flexible wherein the dispensing mechanism is associated with the contact sensor such that when a product administration operation is allowed by the RFID system, and simultaneously a mechanical pressure on the contact sensor as the injection device touches the animal’s skin causes the dispensing mechanism to be triggered such that the medicinal product in the container is automatically injected into the animal.
Yodfat (US 2011/0118694 A1) discloses the closest prior art for a RFID system capable of communicating with a RFID tag, wherein the RFID system comprises an antenna separate from the RFID tag and arranged at least partially covering the RFID tag and at least partially surrounding the RFID tag, but is silent regarding the antenna at least partially surrounding the RFID tag regardless of an angular position of the container in the container receiving receptacle wherein the antenna is curved and flexible wherein the dispensing mechanism is associated with the contact sensor such that when a product administration operation is allowed by the RFID system, and simultaneously a mechanical pressure on the contact sensor as the injection device touches the animal’s skin causes the dispensing mechanism to be triggered such that the medicinal product in the container is automatically injected into the animal. 
manually instead of automatically because Egger would require element 12 to be pressed in order to dispense the injection material.
Claims 3, 5, 6 and 8-20 being dependent on claim 1 are also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a system comprising a needle-free 
The closest prior art for a system is Egger et al. (US 6,425,879 B1) as discussed in Final Rejection mailed on 12/22/2020 including a needle-free injection device comprising a container receiving receptacle, a contact sensor a dispensing mechanism but is silent regarding a RFID system capable of communicating with a RFID tag, wherein the RFID system comprises an antenna separate from the RFID tag and arranged at least partially covering the RFID tag and at least partially surrounding the RFID tag regardless of an angular position of the container in the container receiving receptacle, wherein the antenna is curved and flexible wherein the dispensing mechanism is associated with the contact sensor such that when a product administration operation is allowed by the RFID system, and simultaneously a mechanical pressure on the contact sensor as the injection device touches the animal’s skin causes the dispensing mechanism to be triggered such that the medicinal product in the container is automatically injected into the animal.

Nemoto et al. (US 2009/0156931 A1) discloses the closest prior art for the antenna is curved and flexible but is silent regarding the antenna at least partially surrounding the RFID tag regardless of an angular position of the container in the container receiving receptacle wherein the dispensing mechanism is associated with the contact sensor such that when a product administration operation is allowed by the RFID system, and simultaneously a mechanical pressure on the contact sensor as the injection device touches the animal’s skin causes the dispensing mechanism to be triggered such that the medicinal product in the container is automatically injected into the animal. One of ordinary skill in the art would construe that since Egger discloses a mechanical pressure on the contact sensor as the injection device touches the animal’s skin causes the dispensing mechanism to be triggered such that the medicinal product in the container is injected into the animal and Yodfat discloses a product administration operation is allowed by the RFID system, the combination of Egger and Yodfat would result in a modified injection device comprising wherein the dispensing mechanism is associated with the contact sensor such that when a product administration operation is manually instead of automatically because Egger would require element 12 to be pressed in order to dispense the injection material.
Claim 22 being dependent on claim 21 is also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 9-18, filed 3/22/2021, with respect to claims 1 and 21 have been fully considered and are persuasive.  The rejection of claims 1 and 21 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/Primary Examiner, Art Unit 3783